Citation Nr: 1000478	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  07-18 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
residuals of a gunshot wound of the right lower extremity, 
with retained foreign bodies.

2.  Entitlement to an evaluation in excess of 10 percent for 
limitation of motion of the right ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had active duty service with the United States 
Air Force from August 1982 to December 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision by the 
Milwaukee, Wisconsin, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that continued a 30 percent 
evaluation for the residuals of a gunshot wound to the right 
lower extremity and granted a separate 10 percent evaluation 
for limitation of motion of the right ankle.

The Veteran requested a travel board hearing in conjunction 
with his appeal.  A hearing was provided in November 2009, 
and a transcript of that hearing has been associated with the 
Veteran's claims file.

During the November 2009 hearing, the Veteran indicated that 
his service-connected disability involving the right lower 
extremity and foot has caused additional problems involving 
his knees, hips and low back.  Claims for service connection 
for disability at these locations as secondary to his 
service-connected disorders of the right lower extremity have 
not been addressed by the agency of original jurisdiction 
(AOJ).  Accordingly, these matters are referred to the RO for 
action deemed appropriate.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

The Veteran's claim for increased evaluations for his right 
lower extremity must be remanded to obtain current treatment 
records and for a VA examination.  

The Board acknowledges that under 38 C.F.R. § 4.68, the 
"amputation rule," the Veteran is already receiving a 
combined evaluation of 40 percent, which is the maximum 
combined evaluation for a right lower extremity disability, 
as it is equivalent to the amount provided when the right 
lower extremity is amputated at the lower level.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5165 through 5167.  
Another possibility for additional compensation still exists, 
however, by way of the special monthly compensation provided 
under 38 C.F.R. §§ 4.63 and 4.71a, Diagnostic Codes 5165 
through 5167.  Likewise, the Veteran's disability may warrant 
additional evaluations if his right lower extremity 
disability has caused disabilities of other parts of the 
musculoskeletal system.  As stated in the introduction the 
matters involving secondary service connection for additional 
disability caused by the service-connected disorders of the 
right lower extremity are referred to the RO for action 
deemed appropriate.  Along these lines, the Board points out 
that if the Veteran wishes to submit a claim for secondary 
service connection for problems involving the knees, hips and 
low back he should do so.  Additionally, he should identify 
these problems at the time of his examination so that medical 
opinions may be obtained as to diagnosis and likely etiology.

The last examination of the Veteran's right lower extremity 
was provided in July 2006.  

At the Veteran's November 2009 hearing, he described and 
demonstrated significant worsening of his disability of the 
right lower extremity since the last examination.  He also 
described how his disability is affecting his knees, hips, 
and lower back, claiming that he has to go to a chiropractor 
on a regular basis for his hips and lower back; these aspects 
of his disability were not addressed at the time of the July 
2006 examination.

On remand, the RO should obtain all current treatment 
reports, including those from the Veteran's private 
chiropractor, regarding his disability and associated 
problems.  The RO should then schedule an examination that 
addresses all aspects of the disability, including scars, 
limitation of motion, associated neurological issues, and any 
related orthopedic complications including those involving 
the knees, hips and low back.

The Iron Mountain VA Medical Center (VAMC) is the most 
convenient VAMC for the Veteran.  If possible, the 
examination should be scheduled at the Iron Mountain VAMC. 

Additionally, the RO should contact the Veteran and confirm 
his current address to ensure that all correspondence 
regarding his appeal reaches him in a timely manner.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
obtain the names and addresses of all 
medical care providers, VA and non-VA, who 
treated the Veteran for his right lower 
extremity disability and any related 
complications, such as knee, hip, or back 
pain.  After the Veteran has signed the 
appropriate releases, any identified 
records of pertinent medical treatment 
should be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the RO cannot obtain records identified 
by the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit these 
records for VA review.

2.  The RO should schedule the Veteran for 
appropriate examinations at the Iron 
Mountain VAMC in which the examiners 
should identify the nature and severity of 
both the orthopedic and neurological 
manifestations of the Veteran's service-
connected disabilities, as well as his 
associated scars.  Prior to the 
examination, the examiner should review 
the Veteran's claims file and this remand.

(a) An examiner should assess the nature 
and severity of the scars associated with 
the Veteran's service-connected gunshot 
wound residuals.  The examiner should be 
provided a copy of the applicable rating 
criteria for evaluating scars (Diagnostic 
Codes 7801-7805).  The physician should 
describe the manifestations of the 
Veteran's residuals of a gunshot wound in 
accordance with the pertinent rating 
criteria for evaluation of the scars.  
The physician is requested to comment on 
all signs and symptoms that are 
attributable to the Veteran's gunshot 
wound, including but not limited to the 
size of the scar or the size of the 
affected area (in square inches or 
centimeters).  The examiner must note 
whether the residual scarring is deep 
(i.e., associated with soft tissue 
damage), and whether there is any 
tenderness on examination.  

(b) An examiner should identify the 
nature and severity of disability 
involving the Veteran's right foot.  In 
so doing, the examiner should state the 
range of motion of the toes, in degrees, 
noting the normal range of motion.  The 
examiner should address the manifestation 
of the Veteran's hammertoe and its 
effects on his foot function.  The 
examiner should specifically note whether 
there is functional loss due to weakness, 
fatigability, incoordination, pain on 
movements, or when the joint is used 
repeatedly over time.  The examiner 
should attempt to quantify the degree of 
additional impairment, if any, during 
flare-ups or with extended use.  The 
examiner should specifically state 
whether the Veteran's complaints and any 
claimed subjective manifestations are in 
keeping with the objectively demonstrated 
pathology.

(c) Likewise, an examiner should identify 
the nature and severity of the disability 
to the Veteran's right ankle.  In so 
doing, the examiner should note the 
limitation of motion of the Veteran's 
right ankle.  The examiner should state 
the range of motion of the Veteran's 
right ankle, in degrees, noting the 
normal range of motion.  The examiner 
should specifically note whether there is 
functional loss due to weakness, 
fatigability, incoordination, pain on 
movements, or when the joint is used 
repeatedly over time.  The examiner 
should specify the point of plantar 
flexion or dorsiflexion at which pain 
begins to occur, and the point at which 
motion is impeded due to pain.  The 
examiner should attempt to quantify the 
degree of additional impairment, if any, 
during flare-ups or with extended use.  
The examiner should specifically state 
whether the Veteran's complaints and any 
claimed subjective manifestations are in 
keeping with the objectively demonstrated 
pathology.

(d) An examiner should identify the 
nature and severity of any neurological 
disability residual to the service-
connected gunshot wound residuals.  In so 
doing, the examiner should address the 
Veteran's complaints of numbness and 
burning in the right lower extremity, the 
examiner should determine the current 
severity of any neurological disabilities 
of the right foot.  The examiner should 
identify any symptoms (including, but not 
limited to, any paresthesia or other 
neurological pathology in the Veteran's 
lower extremity) and describe the 
nerve(s) affected, or seemingly affected.  
All necessary testing should be 
accomplished.  

(e) After a complete examination, an 
examiner should provide an opinion as to 
whether the Veteran's service-connected 
disability of the right lower extremity 
has resulted in additional disability of 
his knees, hips or lower back.  A full 
examination of any associated disability 
is also requested.

A fully-supported rationale is requested 
for all opinions expressed by the 
examiner.

3.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claims on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the Veteran and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless he is 
notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his 
claims.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)



No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

